Citation Nr: 18100202
Decision Date: 03/29/18	Archive Date: 03/29/18

DOCKET NO. 14-29 945
DATE:	March 29, 2018
ISSUES DECIDED:	4	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbar spine is denied.
The claim of entitlement to an initial disability rating in excess of 10 percent for DJD of the left knee is denied.
The claim of entitlement to an initial disability rating in excess of 10 percent for DJD of the right knee is denied.
The claim of entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.
FINDINGS OF FACT
1. The Veterans DJD of the lumbar spine manifested with normal range of motion and normal gait and spinal contour. 
2. The Veterans DJD of the left knee manifested with extension to 0 degrees, and flexion to a minimum of 130 degrees, without ankylosis, incapacitating episodes, or disability related to the semilunar cartilage.
3. The Veterans DJD of the right knee manifested with extension to 0 degrees, and flexion to a minimum of 140 degrees, without ankylosis, incapacitating episodes, or disability related to the semilunar cartilage.
4. The Veterans right lower extremity radiculopathy manifested with no more than mild radiating pain and sensory deficit of the right lower extremity.  
CONCLUSIONS OF LAW
1. The criteria for an initial disability rating in excess of 10 percent for DJD of the lumbar spine have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).
2. The criteria for an initial disability rating in excess of 10 percent for DJD of the left knee have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2017).
3. The criteria for an initial disability rating in excess of 10 percent for DJD of the right knee have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2017).
4. The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from May 1997 to December 2009 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).    
 
Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
 
1. Entitlement to an initial disability rating in excess of 10 percent for DJD of the lumbar spine. 
The Veterans DJD of the lumbar spine was rated at 10 percent under Diagnostic Code 5242 for degenerative arthritis of the spine.  Under that regulation, degenerative arthritis of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under that regulation, the spine is rated, in part, as follows:
Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.
Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. 
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating.
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent disability rating.  38 C.F.R. § 4.71a.  
The Veterans DJD of the lumbar spine is currently rated at 10 percent.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine limited to less than 60 degrees, the combined range of motion of the thoracolumbar less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  
The Veteran was afforded a VA examination in August 2009.  The Veterans low back symptoms included spasms, decreased motion, paresthesia, and numbness.  He noted constant moderate pain in the lower back.  The condition did not result in any incapacitation.  The Veterans posture and gait were normal.  Examination of the spine revealed no evidence of radiating pain on movement. Muscle spasm was absent. The examiner noted no tenderness, guarding, or weakness.  Muscle tone was normal.  Straight leg raising was negative.  The examiner found no atrophy in the limbs and no ankylosis of the spine.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted no additional degree of limitation upon repetitive range of motion testing.  Inspection of the spine showed normal curves of the spine.  
The Veteran was afforded another VA examination in April 2012.  The Veteran had been seeing a chiropractor and noted constant pain in his back.  The examiner noted no history of hospitalization or surgery, spine trauma, or spine neoplasm. The Veteran reported severe weekly lumbar spine flare-ups. The examiner noted stiffness, spasm, and spine pain. The examiner noted no incapacitating episodes of spine disease. The Veteran had a normal gait with no ankylosis and no abnormal spinal curvatures. The examiner noted pain with motion and tenderness to palpation. Range of motion testing showed flexion to 95 degrees, extension to 35 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 30 degrees. The examiner noted objective evidence of pain following repetitive motion, but the Veteran did not have any additional limitation of motion after three repetitions of range of motion testing.  The examiner diagnosed lumbar spine DJD.
The Board notes that the remainder of the Veterans treatment records does not show abnormal gait, abnormal spinal contour, or limitation of motion of the spine during the initial period on appeal.  
The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veterans pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veterans symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.
The Board finds that the Veterans DJD of the lumbar spine at no point manifested with limitation of flexion to 60 degrees or less, combined limitation of motion to 120 degrees or less, abnormal gait, or abnormal spinal contour.  Therefore, the preponderance of the evidence is against the claim for entitlement to an initial disability rating in excess of 10 percent for DJD of the lumbar spine.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).
 
2.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the left knee and right knee. 
The Board will address the Veterans right and left knee disabilities together as they stem from the same legal and factual bases.
The Veterans left and right knee disabilities were rated separately at 10 percent under Diagnostic Code 5010 for traumatic arthritis.  Under that regulation, traumatic arthritis is rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, degenerative arthritis is rated as below:  
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations at 20 percent.
With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups 10 at 10 percent.  38 C.F.R. § 4.71a.
The Board notes that several disability codes address knee disabilities.  Under Diagnostic Code 5256 ankylosis of the knee with a favorable angle in full extension or in slight flexion between 0 and 10 degrees warrants a 30 percent disability rating.  Ankylosis in flexion between 10 and 20 degrees warrants a 40 percent disability rating.  Ankylosis in flexion between 20 and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 38 C.F.R. § 4.71a.
Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a 0 percent disability rating, to 45 degrees warrants a 10 percent disability rating, to 30 degrees warrants a 20 percent disability rating, and to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.
Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a 0 percent disability rating, to 10 degrees warrants a 10 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 40 percent disability rating, and to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a.
To receive a higher disability rating, the evidence must show incapacitating episodes, ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, limitation of flexion to 30 degrees, or limitation of extension to 15 degrees for either the right or left knees.  
The Veteran attended a VA examination in August 2009.  The Veteran reported weakness, swelling, giving way, and pain. He reported flare-ups due to physical activity once per month. It was alleviated by rest. He reported no difficulty with standing or walking. The disability did not result in any incapacitation. The knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. Examination revealed no locking pain, genu recurvatum, or crepitus. The examiner noted no ankylosis. Range of motion testing showed flexion to 140 degrees and extension to 0 degrees with no additional limitation of motion upon repetitive testing bilaterally. The Veterans joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The Veterans stability was within normal limits bilaterally.
The Veteran was afforded another VA examination in April 2012.  The Veteran reported that his knees swelled periodically. He noted popping in both knees. The Veteran noted that his knees would give way, but did not lock. The examiner noted knee pain, weakness, decreased speed of joint motion, locking episodes, and flare-ups of joint disease. Physical examination showed normal gait. Range of motion testing showed left knee flexion to 130 degrees and extension to 0 degrees. Range of motion testing showed right knee flexion to 140 degrees and right knee extension to 0 degrees. The examiner noted objective evidence of pain following repetitive motion. The examiner found no additional limitations after three repetitions of range of motion. The Veteran had no joint ankylosis. The examiner diagnosed bilateral knee DJD. 
The remaining treatment records show no additional range of motion findings, incapacitating episodes, ankylosis, or impairment of the semilunar cartilage.  
The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veterans pain upon repetition was noted by the VA examiners and considered in the determination of range of motion findings and in the application of the rating criteria to the Veterans symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.
In sum, the Board notes that the Veterans bilateral knee disabilities showed extension to 0 degrees, and flexion to a minimum of 130 degrees.  The record noted no ankylosis, incapacitating episodes, or disability related to the semilunar cartilage.  Based on this evidence, the Board finds that the preponderance of the evidence is against the Veterans claim for a higher disability for the right and left knee disabilities.  
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).
 
3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy. 
The Veterans right lower extremity radiculopathy was rated at 10 percent under Diagnostic Code 8520.  Under that regulation, complete paralysis of the sciatic nerve with foot dangle and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost warrants an 80 percent disability rating.  Severe incomplete sciatic nerve paralysis with marked muscular atrophy warrants a 60 percent disability rating.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent disability rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent disability rating.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating.  38 C.F.R. § 4.124a.  
The Veteran was afforded a VA examination in August 2009.  The Veteran reported being diagnosed with radiculopathy.  The Veterans symptoms included paresthesia and numbness.  He reported weakness of the leg.  Examination of the spine revealed no evidence of radiating pain on movement.  Lumbar sensory function was impaired.  The examination of the sacral spine revealed no sensory deficits of S1, however the examiner noted sensory deficit of the right anterior lower thigh.  Reflex examination was normal.  The lower extremities showed no signs of pathologic reflexes.  Peripheral nerve involvement was not evidence during examination. 
During the VA examination in April 2012, the Veteran reported radiating pain in the right leg.  A recent MRI showed L5-S1 DJD with radiculopathy on EMG.  The examiner noted spine pain with radiation of pain down the right leg.  Reflex and sensory examinations were normal.  
The remainder of the claims file is silent for any additional complaints, treatment, or diagnoses of radiculopathy during the period on appeal.  
The Board notes that the evidence shows no more than mild sensory deficit and pain in the right leg.  Therefore, the Board finds that the preponderance of the evidence is against the claim for entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity. 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

